DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 19-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/02/2020.

Applicant’s election of Group I in the reply filed on 12/02/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Applicant's election with traverse of Group II in the reply filed on 12/02/2020 is acknowledged.  The traversal is on the ground(s) that Group II is elected with traverse.  This is not found persuasive because the inventions listed as Group I and II do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: the special technical feature of Group I invention having an electrostatic screen, electrical terminals, and a collector electrode extending .
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites “109 to 1014 ohm/square” is indefinite and unclear. As best understood, the examiner will interpret as --109 to 1014 ohm/square--.
The term "substantially" in claim 12 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 12, line 8, recites “its periphery” is indefinite and unclear. As best understood, “its periphery” should be --periphery of the collector electrode--. The examiner suggests clarification.
13 recites the limitation "the electrical layer" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the electrical layer" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the electrical layer" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reisinger et al. [U.S. Pub. No. 2011/0043320] in view of Akao et al. [U.S. Patent No. 4,137,515].
Regarding Claim 12, Reisinger et al. shows a high voltage direct current energy transmission (HVDCT) air-core inductor (Figs. 1-4), comprising:

an electrostatic screen (17), comprising a layer (18) made of electrostatically dissipative material which has a surface resistance in a region of 109 to 1014 ohm/square (Paragraph [0027]), the layer (18) being provided at least at one end with a collector electrode (19 or 20) extending substantially over its periphery for connection at one terminal of the electrical terminals (see Figs. 1-4, Paragraph [0027]);
wherein the layer (18) is formed as a spray coating on a lateral surface of an externally arranged winding layer (4, element 18 is formed on a lateral surface of an externally arranged element 4, Paragraph [0028]).
Reisinger et al. does not explicitly disclose a spray coating.
However, in accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e. the layer formed on a lateral surface of an externally arranged winding layer, does not depend on its method of production, i.e. a spray coating. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985).
Moreover, Akao et al. shows a device (Figs. 10-14) teaching and suggesting the layer (9) is formed as a spray coating (Col. 6, Lines 66-68 to Col. 7, Lines 1-55) on a lateral surface of an externally arranged winding layer (7, see Figs. 10-14, Col. 6, Lines 66-68 to Col. 7, Lines 1-55).

Regarding Claim 18, Akao et al. shows the electrical layer (9) is covered with a cover layer (8 or 10).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a cover layer as taught by Akao et al. for the layer as disclosed by Reisinger et al. to facilitate insulation and/or minimize leakage potential level (Col. 7, Lines 50-68).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reisinger et al. in view of Akao et al. as applied to claim 12 above, and further in view of Lang et al. [DE 102014312944].
Regarding Claim 13, Reisinger et al. in view of Akao et al. shows the claimed invention as applied above but does not show the electrical layer has a layer thickness of between 80 µm and 120 µm.
Lang et al. shows a device teaching and suggesting the electrical layer has a layer thickness of between 80 µm and 120 µm (Paragraph [0024]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the electrical layer has a layer .

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reisinger et al. in view of Akao et al. as applied to claim 12 above, and further in view of Kramer et al. [U.S. Pub. No. 2008/0070788].
Regarding Claim 13, Reisinger et al. in view of Akao et al. shows the claimed invention as applied above but does not show the electrical layer has a layer thickness of between 80 µm and 120 µm.
Kramer et al. shows a device teaching and suggesting the electrical layer (4) has a layer thickness of between 80 µm and 120 µm (Paragraph [0041]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the electrical layer has a layer thickness of between 80 µm and 120 µm as taught by Kramer et al. for the device as disclosed by Reisinger et al. in view of Akao et al. to prevent electrical flashover (Paragraph [0021]).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reisinger et al. in view of Akao et al. as applied to claim 12 above, and further in view of Kondou et al. [U.S. Pub. No. 2017/0278606].

Kondou et al. shows a device teaching and suggesting the electrical layer (3) has a layer thickness of between 80 µm and 120 µm (Paragraph [0050]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the electrical layer has a layer thickness of between 80 µm and 120 µm as taught by Kondou et al. for the device as disclosed by Reisinger et al. in view of Akao et al. to facilitate insulation properties.

Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reisinger et al. in view of Akao et al. as applied to claim 12 above, and further in view of Koppe [U.S. Pub. No. 2002/0066881].
Regarding Claim 14, Reisinger et al. shows the electrical layer (18) comprises a polymer matrix (Paragraph [0030]) with embedded filler materials comprising one of (i) an epoxy resin, (ii) a polyurethane, (iii) a silicone and (iv) a polyester.
Reisinger et al. in view of Akao et al. does not explicitly disclose the polymer matrix is embedded with filler materials comprising one of (i) an epoxy resin, (ii) a polyurethane, (iii) a silicone and (iv) a polyester.
However, having filler materials comprising one of (i) an epoxy resin, (ii) a polyurethane, (iii) a silicone and (iv) a polyester would have been an obvious design choice based on intended and/or environmental use in order to facilitate insulation properties based on design requirements.

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have filler materials comprising one of (i) an epoxy resin, (ii) a polyurethane, (iii) a silicone and (iv) a polyester as taught by Koppe et al. for the polymer matrix as disclosed by Reisinger et al. in view of Akao et al. to facilitate insulation properties (Paragraph [0008]).
Regarding Claim 15, Akao et al. shows the filler materials are formed by particles made from one of (i) metal oxide (Col. 6, Lines 41-58) and (ii) silicon carbide.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reisinger et al. in view of Akao et al. and Koppe as applied to claim 14 above, and further in view of Zerzawy [DE 4438187].
Regarding Claim 15, Reisinger et al. in view of Akao et al. shows the claimed invention as applied above.
Moreover, Zerzawy shows the filler materials are formed by particles made from one of (i) metal oxide and (ii) silicon carbide (Paragraphs [0008], [0019]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the filler materials are formed by particles made from one of (i) metal oxide and (ii) silicon carbide as taught by Zerzawy for the filler materials as disclosed by Reisinger et al. in view of Akao et al. to avoid local .

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reisinger et al. in view of Akao et al. and Koppe as applied to claim 14 above, and further in view of Handy et al. [U.S. Pub. No. 2016/0285354].
Regarding Claim 16, Reisinger et al. in view of Akao et al. shows the claimed invention as applied above but does not show the filler materials are formed by particles made from one of (i) doped metal oxide and (ii) doped silicon carbide.
Handy et al. shows the filler materials are formed by particles made from one of (i) doped metal oxide and (ii) doped silicon carbide (Paragraph [0071]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the filler materials are formed by particles made from one of (i) doped metal oxide and (ii) doped silicon carbide as taught by Handy et al. for the filler materials as disclosed by Reisinger et al. in view of Akao et al. to obtain desirable operating characteristics such as enhance conductivity (Paragraph [0071]).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reisinger et al. in view of Akao et al. and Koppe as applied to claim 14 above, and further in view of Ghosh et al. [U.S. Pub. No. 2016/0019996].

Ghosh et al. shows the filler materials are formed by particles made from undoped silicon carbide and tin oxide doped with antimony (Paragraphs [0058], [0065]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the filler materials are formed by particles made from undoped silicon carbide and tin oxide doped with antimony as taught by Ghosh et al. for the filler materials as disclosed by Reisinger et al. in view of Akao et al. to obtain desirable operating characteristics by mitigating electromagnetic interference (Abstract).

Claims 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reisinger et al. in view of Akao et al. and Koppe as applied to claim 14 above, and further in view of Staubach et al. [DE 102012205563].
Regarding Claim 15, Reisinger et al. in view of Akao et al. shows the claimed invention as applied above.
Moreover, Staubach et al. shows the filler materials are formed by particles made from one of (i) metal oxide and (ii) silicon carbide (Paragraphs [0011], [0015], [0016], [0023]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the filler materials are formed by particles made from one of (i) metal oxide and (ii) silicon carbide as taught by Staubach 
Regarding Claim 16, Reisinger et al. in view of Akao et al. shows the claimed invention as applied above but does not show the filler materials are formed by particles made from one of (i) doped metal oxide and (ii) doped silicon carbide.
Staubach et al. shows the filler materials are formed by particles made from one of (i) doped metal oxide and (ii) doped silicon carbide (Paragraphs [0011], [0015], [0016], [0023]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the filler materials are formed by particles made from one of (i) doped metal oxide and (ii) doped silicon carbide as taught by Staubach et al. for the filler materials as disclosed by Reisinger et al. in view of Akao et al. to reduce potential differences, mechanical, thermal, and electrical stress which improve operation safety of the system (Abstract, Advantage).
Regarding Claim 17, Reisinger et al. in view of Akao et al. shows the claimed invention as applied above but does not show the filler materials are formed by particles made from undoped silicon carbide and tin oxide doped with antimony.
Staubach et al. shows the filler materials are formed by particles made from undoped silicon carbide and tin oxide doped with antimony (Paragraphs [0011], [0015], [0016], [0023]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the filler materials are formed by .

Claims 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reisinger et al. in view of Akao et al. and Koppe as applied to claim 14 above, and further in view of Lang et al. [DE 102014213944].
Regarding Claim 15, Reisinger et al. in view of Akao et al. shows the claimed invention as applied above.
Moreover, Lang et al. shows the filler materials are formed by particles made from one of (i) metal oxide and (ii) silicon carbide (Paragraphs [0018], [0021], [0038]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the filler materials are formed by particles made from one of (i) metal oxide and (ii) silicon carbide as taught by Lang et al. for the filler materials as disclosed by Reisinger et al. in view of Akao et al. to obtain desirable surface resistance properties based on design requirements (Paragraph [0021]).
Regarding Claim 16, Reisinger et al. in view of Akao et al. shows the claimed invention as applied above but does not show the filler materials are formed by particles made from one of (i) doped metal oxide and (ii) doped silicon carbide.
Lang et al. shows the filler materials are formed by particles made from one of (i) doped metal oxide and (ii) doped silicon carbide (Paragraphs [0018], [0021], [0038]).

Regarding Claim 17, Reisinger et al. in view of Akao et al. shows the claimed invention as applied above but does not show the filler materials are formed by particles made from undoped silicon carbide and tin oxide doped with antimony.
Lang et al. shows the filler materials are formed by particles made from undoped silicon carbide and tin oxide doped with antimony (Paragraphs [0018], [0021], [0038]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the filler materials are formed by particles made from undoped silicon carbide and tin oxide doped with antimony as taught by Lang et al. for the filler materials as disclosed by Reisinger et al. in view of Akao et al. to obtain desirable surface resistance properties based on design requirements (Paragraph [0021]).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reisinger et al. in view of Akao et al. and Koppe as applied to claim 14 above, and further in view of Staubach et al. [DE 102012205563] and Ghosh et al. [U.S. Pub. No. 2016/0019996].

Staubach et al. shows the filler materials are formed by particles made from undoped silicon carbide and tin oxide doped with antimony (Paragraphs [0011], [0015], [0016], [0023]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the filler materials are formed by particles made from undoped silicon carbide and tin oxide doped with antimony as taught by Staubach et al. for the filler materials as disclosed by Reisinger et al. in view of Akao et al. to reduce potential differences, mechanical, thermal, and electrical stress which improve operation safety of the system (Abstract, Advantage).
Moreover, Ghosh et al. shows the filler materials are formed by particles made from undoped silicon carbide and tin oxide doped with antimony (Paragraphs [0058], [0065]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have undoped silicon carbide as taught by Ghosh et al. for the filler materials as disclosed by Reisinger et al. in view of Akao et al. and Staubach et al. to obtain desirable operating characteristics by mitigating electromagnetic interference (Abstract).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reisinger et al. in view of Akao et al. and Koppe as applied to claim 14 above, and Lang et al. [DE 102014213944] and Ghosh et al. [U.S. Pub. No. 2016/0019996].
Regarding Claim 17, Reisinger et al. in view of Akao et al. shows the claimed invention as applied above but does not show the filler materials are formed by particles made from undoped silicon carbide and tin oxide doped with antimony.
Lang et al. shows the filler materials are formed by particles made from undoped silicon carbide and tin oxide doped with antimony (Paragraphs [0018], [0021], [0038]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the filler materials are formed by particles made from undoped silicon carbide and tin oxide doped with antimony as taught by Lang et al. for the filler materials as disclosed by Reisinger et al. in view of Akao et al. to obtain desirable surface resistance properties based on design requirements (Paragraph [0021]).
Moreover, Ghosh et al. shows the filler materials are formed by particles made from undoped silicon carbide and tin oxide doped with antimony (Paragraphs [0058], [0065]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have undoped silicon carbide as taught by Ghosh et al. for the filler materials as disclosed by Reisinger et al. in view of Akao et al. and Lang et al. to obtain desirable operating characteristics by mitigating electromagnetic interference (Abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZFUNG JACKIE CHAN whose telephone number is (571)270-7981.  The examiner can normally be reached on M-TH 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TSZFUNG J CHAN/Primary Examiner, Art Unit 2837